Name: Commission Regulation (EC) No 1167/1999 of 3 June 1999 amending Regulation (EC) No 831/97 laying down marketing standards applicable to avocados
 Type: Regulation
 Subject Matter: marketing;  plant product;  consumption
 Date Published: nan

 Avis juridique important|31999R1167Commission Regulation (EC) No 1167/1999 of 3 June 1999 amending Regulation (EC) No 831/97 laying down marketing standards applicable to avocados Official Journal L 141 , 04/06/1999 P. 0004 - 0004COMMISSION REGULATION (EC) No 1167/1999of 3 June 1999amending Regulation (EC) No 831/97 laying down marketing standards applicable to avocadosTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 2200/96 of 28 October 1996 on the common organisation of the market in fruit and vegetables(1), as last amended by Regulation (EC) No 857/1999(2), and in particular Article 2(2) thereof,(1) Whereas the Annex to Commission Regulation (EC) No 831/97(3) lays down the marketing standard applicable to avocados;(2) Whereas UN/ECE (United Nations Economic Commission for Europe) Standard FFV-42 concerning the marketing and commercial quality control of avocados moving in international trade between and to UN/ECE member countries has been amended at recent meetings of the ECE Working Party on Standardisation of Perishable Produce and Quality Development; whereas Article 2(2) of Regulation (EC) No 2200/96 provides that account is to be taken of the UN/ECE standards recommended by that Working Party when standards are adopted on fruit and vegetables; whereas the Community standard for avocados should accordingly be brought into line with the corresponding UN/ECE standard;(3) Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fresh Fruit and Vegetables,HAS ADOPTED THIS REGULATION:Article 1The Annex to Regulation (EC) No 831/97 is amended as follows:1. in Title II "PROVISIONS CONCERNING QUALITY", point A "Minimum requirements", second paragraph, first sentence, "firm at the point of dispatch, and" is added after "must be";2. in Title V "PROVISIONS CONCERNING PRESENTATION", point A "Uniformity", the first paragraph is replaced by the following (including footnote (1)): "The contents of each package must be uniform and contain only avocados of the same origin, variety, quality, coloration(4) and size."Article 2This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 3 June 1999.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 297, 21.11.1996, p. 1.(2) OJ L 108, 27.4.1999, p. 7.(3) OJ L 119, 8.5.1997, p. 13.(4) A change in the colour of the dark-skinned varieties is not considered as a defect, but the colouring of the fruit in each package must be uniform at the point of dispatch.